F I L E D
                                                                        United States Court of Appeals
                                                                                Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                             August 16, 2005
                                  TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                      Clerk

 ALEX RAY COTA,

               Plaintiff-Appellant,                        No. 05-4005
          v.                                                (D. Utah)
 KERRY GALETKA, Mailroom                          (D.C. No. 2:04-CV-1061-TC)
 Supervisor at the Utah State Prison,
 individually,

               Defendant-Appellee.




                            ORDER AND JUDGMENT *


Before EBEL, McKAY, and HENRY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See F ED . R. A PP . P. 34(a)(2); 10 TH C IR . R. 34.1(G). The case is

therefore ordered submitted without oral argument.




      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10 TH C IR . R. 36.3.
      Alex Ray Cota, an inmate at the Utah State Prison, appeals the district

court’s sua sponte dismissal of his 42 U.S.C. § 1983 civil rights complaint for

failure to state a claim upon which relief may be granted pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii). In his complaint, Mr. Cota alleged that prison staff denied him

access to the courts by refusing to provide him with the extra postage that he

needed to mail legal pleadings to a California attorney. Applying Lewis v. Casey,

518 U.S. 343 (1996), the district court concluded that Mr. Cota had failed to state

a claim for denial of access to the courts.

      The district court reasoned that although the Due Process Clause entitles

prisoners to adequate, effective, and meaningful access to the courts, a prisoner

must, in order to state a claim for the denial of this right, assert that he suffered

some prejudice. Importantly, the prejudice requirement may not be met “by just

any type of frustrated legal claim.” Id. 518 U.S. at 354. Instead, a prisoner must

establish that prison officials have prevented him from challenging his sentence

or the conditions of his confinement. Id. The latter claims must be asserted

under 42 U.S.C. § 1983 to vindicate “basic constitutional rights.” Id. (quoting

Wolff v. McDonnell, 418 U.S. 539, 579 (1974)). Here, the court concluded that

the complaint failed to meet the prejudice requirement because Mr. Cota alleged

only interference with the filing of a personal injury case, which thus involved

neither a challenge to his sentence nor the conditions of his confinement.


                                           -2-
      We review de novo the district court’s decision to dismiss sua sponte Mr.

Cota’s complaint for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii).

Gaines v. Stenseng, 292 F.3d 1222, 1224 (10th Cir. 2002). “Dismissal of a pro se

complaint for failure to state a claim [under § 1915(e)(2)(B)(ii)] is proper only

where it is obvious that the plaintiff cannot prevail on the facts he has alleged and

it would be futile to give him an opportunity to amend.” Perkins v. Kan. Dep’t of

Corr., 165 F.3d 803, 806 (10th Cir. 1999). Because he is proceeding pro se, we

must construe Mr. Cota’s complaint liberally, holding him to a less stringent

standard than formal pleadings drafted by lawyers. Hall v. Bellmon, 935 F.2d

1106, 1110 (10th Cir. 1991). “[T]his rule means that if the court can reasonably

read the pleadings to state a valid claim on which the plaintiff could prevail, it

should do so despite the plaintiff’s failure to cite proper legal authority, his

confusion of various legal theories, his poor syntax and sentence construction, or

his unfamiliarity with pleading requirements.” Id.

      In his appellate brief, Mr. Cota argues that the denial of his request for

postage interfered with his prosecution of a claim concerning the denial of

medical care while he was incarcerated in California. He maintains that the

denial of medical care violated his Eighth Amendment right not to be subjected to

cruel and unusual punishment. He thus contends that the district court erred in




                                           -3-
concluding that the claim that he sought to prosecute in California did not involve

the conditions of his confinement.

      Mr. Cota’s complaint could have been clearer. Rather than using the

ambiguous term “personal injury claim,” Rec. doc. 3 at 3 (Complaint, filed Nov.

30, 2004), he could have directly stated that the underlying cause of action

involved the conditions of his confinement while incarcerated. He could have

explained the alleged denial of medical care that he suffered in the California

prison, as he has done in his submissions to this court.

      Nevertheless, we agree with Mr. Cota that the district court read his

complaint too narrowly. When used by a pro se prisoner, the term “personal

injury claim” does not necessarily exclude a § 1983 claim challenging the

conditions of his confinement. Moreover, in attachments to his complaint, Mr.

Cota did refer to the claim he sought to pursue in California as a “civil rights case

that was started in California before I was extradited to Utah,” “a 1983 suit,” and

“a tort claim that was started in California state prision [sic].” Inmate Grievance

Form and Additional Privileged Mail Postage Request Form, attached to Rec. doc.

3. Mr. Cota’s use of the phrase “personal injury claim,” when combined with

these more specific descriptions, indicates that the underlying case may have

involved a challenge to the conditions of his confinement. 1

      1
          We further note that, in the unpublished decision on which the district
                                                                       (continued...)

                                          -4-
      We emphasize that we reach no view on the merits of Mr. Cota’s access to

the courts claim. 2 However, at this early stage of the litigation, sua sponte

dismissal is unwarranted.

      Accordingly, we REVERSE the district court’s dismissal of Mr. Cota’s

complaint and remand for further proceedings consistent with this order and

judgment.

                                       Entered for the Court,



                                       Robert H. Henry
                                       Circuit Judge




      1
        (...continued)
court relied, the underlying claim that did not satisfy the prejudice requirement
was a civil divorce case and thus clearly distinguishable from a § 1983 action.
See Dopp v. W. Dist. of Okla., No. 04-6065, 2004 WL 1683311, at *1 (10th Cir.
July 28, 2004) (dismissing an access to the courts claim and noting that the
plaintiff alleged “an injury only with respect to his civil divorce litigation”).
      2
         From the documents attached to Mr. Cota’s complaint, it appears that the
Utah facility in which Mr. Cota is incarcerated has a policy of allowing indigent
inmates to send five envelopes each week. Under this policy, additional postage
is provided only for correspondence with “[a]ttorney(s) of record the State of
Utah, Utah State Courts, or Federal Courts having jurisdiction in Utah.” Rec.
doc. 3 attach. (Level I Grievance Staff Response, Utah State Prison). The district
court did not address the issue of whether this policy was sufficient to protect Mr.
Cota’s right of access to the courts, and, as a result, we too do not reach that issue
here.

                                         -5-